Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the pre-appeal brief filed on 09/21/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3 and 33-40 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 33, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jungmann et al (US 2004/0161438) in view of Djerassi (US 2004/0202684). 
Claims 1 is directed to a kit composition comprising a) a saturated unbranched 1-alkanol comprising 8-16 carbon atoms; b) SDS and/or an albumin; and c) a divalent cation selected from the group consisting of Ca2+, Mg2+, Sr2+ and Zn2+. The recitation “for use in unmasking an endotoxin in a composition” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.
In regards to claims 1, 33, 39 and 40, Jungmann teaches cosmetic preparation (para [0001] and claim 1) comprising one or more active ingredients in a microencapsulation, said microencapsulation having an encapsulation material (claim 1). Jungmann teaches that the encapsulation material are usually natural, semi-synthetic or synthetic inorganic and, in particular, organic materials. Jungmann teaches that the natural organic material are, for example, gumarabic, agar, agarose, maltodextrins, alginic acid or its salts, e.g., sodium or calcium alginate (i.e. a divalent cation of Ca2+), liposomes, fats and fatty acids, cetyl alcohol (i.e. an 1-alkanol), collagen, chitosan, lecithins, gelatin, albumin, shellac, polysaccharides, such as starch or dextrin, cyclodextrins, sucrose and waxes (paragraph [0014-0015]). Jungmann specifically teaches alginates, cetyl alcohol, albumin among few for encapsulation materials (claim 7).
Therefore, in view of the description in mind of Jungmann, a cosmetic preparation which includes calcium alginate, albumin and cetyl alcohol among other ingredients in the cosmetic preparation would be obvious to one of ordinary skilled in the art because there may be few selections but the indiscriminate selection of "some" among "many" is prima facie obvious, In re Lemin, 141 USPQ 814 (1964).
Jungmann does not teach the cosmetic preparation in a kit.
Djerassi teaches cosmetic preparation and teaches the cosmetic preparation and the method for the consumer preparation in a kit for convenience (abstract and paragraphs [0009-0011]).
Therefore, since components and cosmetic preparation in a kit form is a well-known obvious expedient for ease and convenience and since cosmetic preparation and method components for preparation of cosmetic preparation is known to be provided in a kit, one skilled in the art would clearly consider the cosmetic preparation and the component for preparation of the cosmetic formulation in a kit for convenience.
In regards to claim 3, claim 3 is directed to printed matter and according to MPEP 2112.01, in product claims, nonfunctional printed matter does not distinguish the claimed product from otherwise identical prior art product: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability..[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
Claims 1, 3, 33, 35, 36, 38, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jungmann et al (US 2004/0161438) in view of Djerassi (US 2004/0202684) as described above for claims 1, 3, 33, 39 and 40 and further in view of Schiltz et al (WO 01/05369A1). 
Jungmann in view of Djerassi has been described above for providing calcium alginate, albumin and cetyl alcohol among other ingredients in a kit for cosmetic preparation. Jungmann in view of Djerassi however, does not teach SDS for cosmetic preparation as claimed in claim 38.
Schiltz teaches compositions for topical application of a cosmetic composition containing a combination of a cationic surfactant such as N,N,-dimethyldodecyl amine oxide (DMDAO), an anionic surfactant such as sodium dodecyl sulfate (SDS), or monoalkyl phosphate (MAP) and a chelating agent such as ethylene diamine tetraacetate (EDTA) to stimulate a chronic increase in the replacement rate of the skin's stratum corneum by means of corneum protease activation. 
Therefore, given the fact that SDS in a cosmetic composition is useful as a topical application with other ingredients and which improves damaged skins, it would be obvious to one of ordinary skilled in the art to easily envisage including SDS in the cosmetic compostion of Jungmann with the expectation of improving and treatment of skin with a reasonable expectation of success and one of ordinary skilled in the art would obviously include SDS in the composition in view of Jungmann and Djerassi.
In regards to claims 35 and 36, sodium dodecyl sulfate is a chaotropic agent which influences hydrogen bonding stability in a solution.
Claims 1, 3, 33, 34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jungmann et al (US 2004/0161438) in view of Djerassi (US 2004/0202684) as described above for claims 1, 3, 33, 39 and 40 and further in view of Patrick et al (WO 88/08294). 
Jungmann in view of Djerassi has been described above for providing calcium alginate, albumin and cetyl alcohol among other ingredients in a kit for cosmetic preparation. Jungmann in view of Djerassi however, does not teach dodecanol for cosmetic preparation as claimed in claim 34.
Patrick teaches cosmetic preparation having a softening action contains, as the basic constituent n-dodecanol-1 (or lauryl alcohol), and in addition at least one polyol selected from the low molecular weight diols and an excipient such as vaseline and/or lanoline in proportions such that the quantity of n-dodecanol constitutes about 20% of the preparation; it contains an antioxidant which prevents breakdown of the finished product, for example tocopherol. Patrick teaches that the paramedicamentous cosmetic preparation has a softening action on nails and hyperkeratoses.. 
Therefore, given the fact that n-dodecanol provides softening action to cosmetic preparation and acts as antioxidant which prevents breakdown of finished product, it would be obvious to one of ordinary skilled in the art to easily envisage including n-dodecanol in the cosmetic compostion of Jungmann with the expectation of providing softening action on skin and nails and as antioxidant to prevent breakdown of finished product with a reasonable expectation of success and one of ordinary skilled in the art would obviously include the n-dodecanol in the kit composition in view of Jungmann and Djerassi.
In regards to claims 35 and 36, sodium dodecyl sulfate is a chaotropic agent which influences hydrogen bonding stability in a solution.
Claims 1, 3, 34-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Noor et al (EP2386631) in view of Maret et al (US patent 5,478,741). 
Claims 1 is directed to a kit composition comprising a) a saturated unbranched 1-alkanol comprising 8-16 carbon atoms; b) SDS and/or an albumin; and c) a divalent cation selected from the group consisting of Ca2+, Mg2+, Sr2+ and Zn2+. The recitation “for use in unmasking an endotoxin in a composition” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.
In regards to claims 1, 37, 38 and 40, Noor discloses purification of modified lipase and teaches method for analyzing organic solvents, metal ions and surfactants on lipase activity (paragraph [0020]). Noor discloses that the organic solvent includes among others, methanol, ethanol, n-butanol, 1- decanol. Noor teaches that the metal ions includes Ca2+, Mg2+ and Zn2+. Noor teaches that the surfactants include Tween and SDS among others (paragraphs [0020], [0069], [0070], [0072]). Noor teaches providing purified 205Y lipase having the means of providing stability with organic solvents such as ethanol, having the means of providing an activity in the presence of Ca2+ and Mg2+, having the means of providing activity in the presence of surfactant such as SDS (claims 21-24).
Noor does not disclose the purified lipase and the method components of analyzing the purified lipase in a kit.
Maret et al disclose immunoassay methods and teaches that components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Therefore, since the packaging of components in a kit form is a well-known obvious expedient for ease and convenience in assay performance (Maret et al) and once a method has been established, one skilled in the art would clearly consider compiling the method components in a kit format and change/modify different components of the kit to best suit the assay. Therefore, one of ordinary skill in the art would have been motivated to put the purified lipase and method components for analyzing organic solvents, metal ions and surfactants on lipase activity in a kit  as taught by the ‘741 patent for convenience.
In regards to claim 3, claim 3 is directed to printed matter and according to MPEP 2112.01, in product claims, nonfunctional printed matter does not distinguish the claimed product from otherwise identical prior art product: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
In regards to claims 35 and 36, as described above, putting the components ethanol, butanol and SDS for analysis of organic and surfactant in the kit has been shown to be obvious in view of Noor and Maret, the compounds of ethanol and butanol as described in claim 37 are considered as a chaotropic agent. Further, sodium dodecyl sulfate influences hydrogen bonding stability in a solution and thus is a chaotropic agent. 
Response to argument
Applicant's arguments filed 09/21/2022 have fully been considered and are persuasive to overcome the rejection under 35 USC 112(a).  However, a further search necessitated new grounds of rejection under 35 USC 103 as described in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        


/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        November 21, 2022